Citation Nr: 0600915	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  05-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the right knee, manifested by 
relaxation of the crucial ligaments.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which continued the veteran's 10 percent rating for 
internal derangement of the right knee, manifested by 
relaxation of the crucial ligaments.

As to his lower extremities, the veteran currently has 
service connection in effect for internal derangement of both 
knees, manifested by relaxation of the crucial ligaments, 
rated at 10 percent for the right and 0 percent for the left 
knee.  In addition, he is service connected for degenerative 
joint disease in each knee, with loss in range of motion, and 
has a separate10 percent rating assigned for each side.

In September 2004, the Board remanded this issue for further 
development, to include scheduling a Travel Board or 
videoconference hearing.  A videoconference hearing was 
scheduled in November 2005, but the veteran did not appear.  
Therefore, the claim is now properly before the Board for 
final appellate review.  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
veteran's service-connected internal derangement of the right 
knee, manifested by relaxation of the crucial ligaments, is 
characterized by no more than overall slight recurrent 
subluxation or lateral instability, limitation of flexion to 
120 degrees, limitation of extension to 5 degrees, and 
degenerative joint disease.

2.  Additional functional impairment due to flare-ups of 
pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for internal derangement of the right knee, manifested by 
relaxation of the crucial ligaments, are not met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1, 4.2, 4.3. 4.7, 4.10, 4.40-4.42, 4.45, 4.71(a), 
Diagnostic Codes 5003, 5010, 5256-5263 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By way of procedural background, the Board notes that, in 
August 1946, the RO granted service connection for internal 
derangement of the right knee, with residuals of removal of a 
benign bone tumor, and bone graft, and awarded a 50 percent 
disability rating under Diagnostic Code (DC) 5257.  In 
February 1947, the RO determined that both of the veteran's 
knees should be separately rated and assigned a 30 percent 
rating for the right knee under DC 5257 and a 10 percent 
rating for the left knee under DC 5299.  In a March 1948 
rating decision, the RO continued the 30 percent rating for 
the right knee and increased the left knee rating to 30 
percent under DC 5257.  In October 1949, the RO reduced both 
ratings for the right and left knee to noncompensable (zero 
percent) ratings based on new evidence showing that the 
veteran's knee disabilities had improved.  

In October 2003, the veteran initiated a formal claim for 
service connection for right leg and knee disability.  The RO 
treated this claim as a claim for an increased rating for 
internal derangement of the right knee, manifested by 
relaxation of the crucial ligament.  

An October 2003 private report of an X-ray of the veteran's 
right knee reveals degenerative joint disease and findings 
consistent with pseudogout or calcium pyrophosphate dihydrate 
(CPPD).  

VA treatment records dated October 2001 to October 2003 
indicate the veteran was seen for various problems, but do 
not contain any complaints of, or treatment for, a right leg 
or knee disability.

In a written statement dated January 2004, the veteran stated 
that his right leg has limited his overall activities for 
several years due to swelling and instability.  He also 
stated that he wears a knee brace when he has to walk or 
exercise for an extended period of time.  The veteran also 
submitted a January 2004 private medical record which shows 
he was evaluated for right hip pain.  On examination, the 
veteran was able to extend the right knee fully and 
demonstrate flexion to 120 degrees.  There was mild 
patellofemoral crepitation in both lower extremities, and the 
examiner noted the veteran had some generalized quadriceps 
and hamstring weakness especially on the right side.  

The veteran was afforded a VA examination in January 2004.  
His claims file was not available for review, but the 
examiner noted the findings of the October 2003
X-ray and January 2004 private evaluation.  The examiner 
noted the veteran's medical history during and after service, 
including the development of pain in the right knee while in 
service.  The veteran reported that, after discharge from 
service, he occasionally had swelling of the right knee and, 
on two separate occasions, had arthrocentesis of the right 
knee.  He also reported that he was able to play golf twice a 
week but had to wear an elastic brace because he felt like 
his knee was going to slip forward out of the joint.  The 
veteran reported that he would have flare-ups after walking 
for several miles or after a particularly active day, but 
treated the pain with nonsteroidal anti-flammatory agents.  
The examiner noted the veteran's knee had no effect on his 
daily activities.  

On examination, there was a 23 centimeter (cm), well-healed 
scar extending from the mid-thigh down to the right knee.  
There was bony deformity of the right distal femur, and the 
joint spaces were well-preserved on both sides.  There was no 
joint effusion, heat, or tenderness, and there was no 
crepitation with movement of the patella.  The veteran's 
thigh circumference was 44 cm on the right and 45 cm on the 
left.  Extension muscles and flexion of the knee were four 
out of 5 on the right and 5 out of 5 on the left.  Medial and 
lateral laxity was absent on both sides.  Range of motion was 
zero to 100 on the right and zero to 105 on the left.  The 
veteran was able to demonstrate full extension bilaterally.  
As to a diagnosis, the examiner stated there was degenerative 
joint disease involving all components of both knees, which 
was more severe on the right, and bilateral pseudogout in 
both knees.  The examiner also stated that the right knee 
showed mild instability with slight anterior instability, and 
very mild rotational instability of the right knee.  The left 
knee was totally intact.

As noted, in a March 2004 rating decision, the RO awarded a 
10 percent disability rating for internal derangement of the 
right knee, manifested by relaxation of the crucial 
ligaments.  The RO continued the 10 percent rating in a June 
2004 rating decision.  

Private medical records dated April 2004 to November 2004 
show the veteran was seen for various problems.  In April 
2004, he presented with increasing pain in his right leg, but 
on examination, the examiner noted only severe weakness in 
eversion and dorsiflexion in his right ankle.  In May 2004, 
the veteran reported that he had varying sharp, dull, and 
achy pain in his back that radiated down to his right lower 
extremity.  

In the veteran's November 2004 notice of disagreement, his 
representative indicated that the veteran believed a 30 
percent disability rating is warranted based upon the 
severity of his right knee condition.  The veteran also 
submitted a November 2004 private X-ray report of the right 
knee, which revealed severe degenerative changes involving 
the patellofemoral joint and extensive cartilaginous 
calcification consistent with pseudogout or degenerative 
change.  

The veteran was afforded another VA examination in January 
2005.  He reported a history of having twisted both knees in 
holes in the ground at different times in 1993.  He also 
reported that he developed severe lumbosacral strain and has 
been using a brace on his right side since the injury.  The 
veteran walked with a profound limp to the right side, which 
was noted to be caused by knee pain.  On examination, he 
demonstrated flexion to 120 degrees, and had a 5 degree loss 
of extension in the right knee.  The medial and lateral 
collateral ligaments in varus, valgus, in neutral, and at 30 
degrees of flexion were normal.  There was no evidence of 
chondromalacia in either patella and the anterior and 
posterior cruciate ligaments were positively in both sides.  
The impression was degenerative joint disease bilaterally.  

In April 2005, the veteran perfected his substantive appeal 
to the Board and requested a Travel Board or videoconference 
hearing.  

In an August 2005 written statement, submitted in lieu of VA 
Form 646, the veteran's representative argued that the 
objective evidence in the record supports a higher evaluation 
for the veteran's internal derangement of the right knee, 
manifested by relaxation of the crucial ligaments.  He also 
argued that the chronicity and severity associated with the 
veteran's right knee condition warrants an increased 
evaluation.  

As noted, a videoconference hearing was scheduled for the 
veteran in November 2005, but he did not appear.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In a January 2004 letter, the RO informed the veteran of the 
types of evidence needed to substantiate his claim, as well 
as its duty to assist him in substantiating his claim under 
the VCAA.  In addition, the discussion in the March 2005 
Statement of the Case (SOC), issued during the pendency of 
this appeal, informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

While the January 2004 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim," see 38 C.F.R. § 3.159(b)(1), the 
March 2005 SOC contains the complete text of 38 C.F.R. 
§ 3.159(b)(1), which contains such notice.  In addition, the 
RO's January 2004 letter informed the veteran that additional 
information and evidence was needed to support his claim, and 
asked him to send the information and evidence to the RO.  
All the above notices must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, 19 Vet. App. at 125.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran is currently rated 10 percent disabled under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 for 
other impairment of the knee.  Under DC 5257, recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent disability rating when slight, a 20 percent 
disability rating when moderate, and a 30 percent disability 
rating when severe.  The Board observes that the words 
"slight," "moderate," and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2005).  

In evaluating the veteran's claim, the Board notes that, on 
examination in January 2004, there was "mild instability 
with slight anterior instability and very mild rotational 
instability" in the veteran's right knee.  In addition, the 
veteran reported that he wore an elastic brace on his knee 
while playing golf because he felt like his knee was going to 
slip forward out of the joint.  Based on the foregoing, the 
Board finds that the preponderance on the evidence is against 
a finding that the veteran's right knee has any more than 
slight instability, and therefore the currently assigned 10 
percent disability rating is appropriate under DC 5257.

The Board notes that the veteran has argued that the severity 
of his disability warrants a 30 percent rating.  However, 
based upon review of the evidence of record, the Board finds 
that a higher disability rating is not warranted because 
there is no evidence showing the veteran had, or more nearly 
reflected, moderate or severe instability of the knee.  In 
this regard, the Board again notes that, in the January 2004 
VA examination report, the examiner noted the veteran's 
instability was no more than mild or slight.  In addition, 
there was no objective evidence of instability of the 
veteran's right knee at the 2005 VA examination.

The Board has considered evaluation of the veteran's right 
knee disability under all other potentially appropriate 
diagnostic codes.  However, he has not been found to have 
ankylosis of the knee, dislocated semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum 
(hyperextended knee) during the period in question.  
Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5258, 5262, and 5263 
to 5291, 5293, and 5294(2005) are not for application.  
Review of the record shows that, in March 1949, the veteran 
was noted to have increased mobility (hyperextension) in both 
knees.  However, in evaluating this claim, the Board's 
analysis is essentially limited to all evidence dated one 
year prior to October 2003, the date the claim for an 
increased rating for the right knee disability was initiated.  
The Board has also considered DC 5259, which provides that 
symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating.  The Board finds that since the 
maximum evaluation under DC 5259 is 10 percent, that code 
would not assist the veteran in obtaining a higher rating 
and, therefore, is not for application.  

Under DC 5260, a noncompensable rating is warranted for 
flexion limited to 60 degrees, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent 
rating is warranted for flexion limited to 30 degrees, and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to five degrees, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.  

In evaluating the veteran's claim, the Board notes that, in 
January 2005, he demonstrated flexion to 120 degrees, which 
is noncompensable under DC 5260, and extension to 5 degrees, 
which warrants a noncompensable (zero percent) rating under 
DC 5261.  The Board also notes that the evidence of record 
shows the veteran has never demonstrated flexion or extension 
warranting a higher disability rating than that which has 
been assigned.  Here, evaluation of the disability under DCs 
5260 and 5261 would not produce a rating greater than the 10 
percent that has been assigned under DC 5257.  Therefore, DCs 
5260 and 5261 are not for application.  

Under the criteria of DC 5010, arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under DC 5003.  Under DC 5003, 
degenerative arthritis substantiated by x-rays will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  Note 1 accompanying DC 5003 
states that the 20 percent and 10 percent ratings based on X-
ray findings will not be combined with ratings based upon 
limitation of motion.  Note 2 states that the 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5003, described above, the veteran's disability does 
not warrant a 10 or 20 percent rating because, while his 
right knee was found to have degenerative joint disease 
(arthritis), the veteran has not demonstrated limitation of 
motion as evidenced by swelling, muscle spasm, or painful 
motion, and his knee is the only joint involved.  As noted 
above, a 10 percent disability rating under DC 2003 requires 
limitation of motion and a 20 percent disability rating 
requires the involvement of two or more major joints or minor 
joint groups.  Therefore, DC 5003 is not for application in 
this case.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's right knee under the criteria of 
DeLuca, supra, the Board notes that no examiner has found 
that the veteran has additional loss of range of motion, 
which would warrant a higher evaluation under DCs 5260 and 
5261, even taking into consideration pain, swelling, 
weakness, and fatigability.  Within this context, the Board 
notes that, at the January 2004 VA examination, the veteran 
reported that he had flare-ups of pain after he walked 
several miles or had a particularly active day, which he 
treated with nonsteroidal anti-flammatory agents.  In 
addition, in a written statement dated January 2004, the 
veteran indicated that he experienced swelling and 
instability in his right leg.  The Board notes that, on 
examination in January 2004, the examiner noted the veteran 
had slight anterior instability and very mild rotational 
instability of the right knee.  However, the examiner who 
conducted the January 2004 VA examination did not note any 
additional impairment due to the instability.  The Board also 
notes that, on examination in January 2005, there was no 
objective evidence of instability, weakness, pain on motion, 
swelling, or fatigability.  Therefore, while the veteran 
reported swelling, instability, and flare-ups of pain, the 
examiners who conducted the January 2004 and January 2005 VA 
examinations did not find any additional functional 
limitation due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
As a result, the Board finds that the preponderance of the 
evidence is against a finding that the veteran demonstrates 
functional limitation due to pain that warrants a rating in 
excess of 10 percent.  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his right knee disability, the 
benefit-of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a rating in excess of 10 percent for internal 
derangement of the right knee, manifested by relaxation of 
the crucial ligaments, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


